Citation Nr: 0901991	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  07-17 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
chondromalacia of the left knee.

2.  Entitlement to an initial compensable evaluation for 
chondromalacia of the right knee.

3.  Entitlement to service connection for low back 
disability, to include as due to knee disabilities.

4.  Entitlement to service connection for bilateral hip 
disability, to include as due to knee disabilities.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1987 to January 
1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, which denied service connection for back 
disability and a bilateral hip disability.  The RO also 
granted a single 10 percent rating for bilateral 
chondromalacia.  Jurisdiction was subsequently transferred to 
the Buffalo RO.  In April 2007, the Buffalo RO determined 
that the July 2006 decision involved clear and unmistakable 
error in that the discussion of the decision showed that the 
RO had found the chondromalacia to be noncompensable.  The RO 
Buffalo RO assigned a noncompensable disability rating for 
bilateral chondromalacia.


FINDINGS OF FACT

1.  Chondromalacia of the left knee is manifested by 
degenerative changes, limitation of flexion to 133 degrees 
and no limitation of extension without objective evidence of 
subluxation or instability.  

2.  Chondromalacia of the right knee is manifested by 
degenerative changes, limitation of flexion to 133 degrees 
and limitation of extension to 1 degree without objective 
evidence of subluxation or instability.

3.  The veteran's current low back disability is not related 
to service or to a service connected disability.  

4.  The veteran does not have a current bilateral hip 
disability, that is related to service or to a service 
connected disability.   


CONCLUSIONS OF LAW

1.  The schedular criteria for a 10 percent evaluation for 
chondromalacia of the left knee have been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003 (2008).

2.  The schedular criteria for a 10 percent evaluation for 
chondromalacia of the right knee have been met.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5003.

3.  A low back disability was not incurred due to service or 
secondary to a service connected disability.  38 U.S.C.A. §§ 
1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2006 & 2008).

4.  Bilateral hip disability was not incurred due to service 
or secondary to a service connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2006 & 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

The claims for knee disabilities arise from disagreement with 
the initial rating following the grant of service connection.  
The courts have held that once service connection is granted 
the claim is substantiated, additional VCAA notice is not 
required; and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as an 
effective date) are appropriately addressed under the notice 
provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. 
Peake, 22 Vet. App. 128 (2008).  Where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream elements  
Id.   

In terms of the claims for entitlement to service connection 
low back disability and bilateral hip disability, pursuant to 
the VCAA, upon receipt of complete or substantially complete 
application for benefits, and prior to an initial unfavorable 
decision, VA must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Pelegrini v. Principi, 18 Vet. App. 
112, 120-121 (2004) (Pelegrini II).  Section 3.159 was 
recently amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession 
that might substantiate the claim.  73 Fed. Reg. 23353 (Apr. 
30, 2008) (effective for claims pending on or after May 30, 
2008).

The veteran was sent a VCAA notice letter in January 2006.  
The letter provided him with notice of the evidence necessary 
to substantiate his claims, the evidence VA would assist him 
in obtaining, and the evidence it was expected that he would 
provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  Thus, 
the content of the letter provided satisfactory VCAA notice 
in accordance with § 5103(a) and § 3.159(b)(1) as specified 
in Pelegrini II.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.   
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

The veteran has established his status as a veteran.  He 
received notice as to the notice elements outlined in 
Pelegrini and the second and third elements outlined in 
Dingess, via a letter sent in January 2006.  He also received 
VCAA notice on the fourth or fifth Dingess elements, via the 
letter dated in March 2006.

The Duty to Assist

In developing his claim, VA obtained the veteran's service 
treatment records (STRs), and VA treatment records.  In 
addition, a VA examination was provided in June 2006.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  There is no 
reported evidence that has not been obtained.  The Board 
acknowledges that the veteran was not afforded VA 
examinations to determine the etiology of any low back 
disability or bilateral hip disability.  The Board has 
determined that VA has no obligation to provide such an 
examination in this case because the evidence of record is 
sufficient to decide this claim and there is no reasonable 
possibility that such an examination would result in evidence 
to substantiate the claim.  In this regard, the Board notes 
that there is no evidence linking the veteran's back 
disability to his knee disabilities or evidence of record 
that the veteran has a current bilateral hip disability.    

No further development is required to comply with the 
provisions of the VCAA or the implementing regulations.  
Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  

I.  Initial rating for chondromalacia of the left and right 
knees

Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Not all cases will 
show all of the findings for a specific rating, especially in 
the more fully described grades of disabilities, but the 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. §§ 4.7, 
4.21 (2008).  All reasonable doubt is resolved in the 
veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2008).  

In assessing the degree of disability caused by a service-
connected condition, the disorder and reports of rating 
examinations are to be viewed in relation to the whole 
history.  38 C.F.R. §§ 4.1, 4.2 (2008); see also Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2005), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, incoordination, or pain.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, or pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. 
Brown, 10 Vet.App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2005).

Chondromalacia of the veteran's left and right knee is rated 
by the RO under Diagnostic Code 5260 for limitation of 
flexion; however, X-ray reports have found degenerative 
changes in both knees.  Hence, Diagnostic Code 5003, which 
provides criteria for evaluating degenerative arthritis, is 
more analogous to the veteran's disability.  See 38 C.F.R. 
§ 4.31 (2008) (providing that unlisted conditions will be 
rated by analogy to a code that is most analogous to the 
subject disability).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate codes for the specific joint or joints involved.  
If the limitation of motion is noncompensable, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003. Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. In the absence of limitation of motion, a 20 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups, 
with occasional incapacitating exacerbations. A 10 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
38 C.F.R. § 4.71a, Code 5003.

VA's General Counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under diagnostic Codes 5003 and 5257. VAOPGCPREC 23-97; 62 
Fed. Reg. 63,604 (1997).

The General Counsel subsequently clarified that for a knee 
disability rated under DC 5257 to warrant a separate rating 
for arthritis based on X-ray findings and limitation of 
motion, limitation of motion under DC 5260 or DC 5261 need 
not be compensable but must at least meet the criteria for a 
zero-percent rating. A separate rating for arthritis could 
also be based on X-ray findings and painful motion under 38 
C.F.R. § 4.59. VAOPGCPREC 9-98 (1998).

VA's General Counsel has more recently held that separate 
ratings are also available for limitation of flexion and 
limitation of extension under Diagnostic Codes 5260 and 5261. 
VAOPGCPREC 9-2004 (2004).

For rating purposes, normal range of motion in a knee joint 
is from 0 to 140 degrees. 38 C.F.R. § 4.71, Plate II.

A 10 percent evaluation is warranted if knee flexion is 
limited to 45 degrees and a 20 percent evaluation if flexion 
is limited to 30 degrees.  Flexion that is limited to 15 
degrees is evaluated as 30 percent disabling.  38 C.F.R. § 
4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a 10 percent 
evaluation when it is limited to 10 degrees and a 20 percent 
evaluation when it is limited to 15 degrees.  20 degrees of 
extension is evaluated as 30 percent disabling.  Limitation 
of extension to 30 degrees receives a 40 percent evaluation.  
Limitation of extension of the knee to 45 degrees is 
evaluated as 50 percent disabling.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2008).

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate or a 30 percent 
evaluation if it is severe. 38 C.F.R. § 4.71a, Diagnostic 
Code 5257.

Dislocated semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint will be rated 20 
percent disabling. 38 C.F.R. § 4.71a, Diagnostic Code 5258.

When, as here, the veteran timely appeals the rating 
initially assigned for his disability, VA must consider 
whether he is entitled to a "staged" rating to compensate for 
times since the effective date of his award when his 
disability may have been more severe than at other times 
during the course of his appeal.  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

During military service, the veteran was diagnosed as having 
bilateral chondromalacia.  His left knee was fitted for a 
knee immobolizer in 1988.  He had surgery on his left knee in 
1989 and on the right knee in 1990.  In August 1990, after 
his surgery, range of motion was full in both knee.  The 
veteran did report having anterior knee pain.  There was some 
trace residual medial facet tenderness, but no effusion.  
Clark's compression test was positive.  Lachman's test, 
Anterior drawer, and Posterior drawer were negative.  There 
was no instability or pivot shift noted.  Neurovascular exam 
was also unremarkable.  His gait was normal.  An August 1990 
X-ray report noted that the veteran had mild bilateral 
patellofemoral osteroarthritis in both knees.  

In November 1990, a Physical Evaluation Board found that the 
veteran was unfit for further active duty.  He was assigned a 
20 percent rating by analogy under Diagnostic Codes 5099-5003 
and discharge from service with severance pay.

In June 2005, the veteran filed a claim for service 
connection for bilateral knee disabilities.  In July 2006, 
the RO granted service connection for his knee disabilities 
under Diagnostic Code 5260 and assigned a noncompensable 
evaluation.  

A June 2006 VA examination noted a diagnosis of bilateral 
chondromalacia of the patellas with lateral release of the 
left knee in 1989 and right knee in 1990.  The veteran 
reported that both knees swell with the weather and he also 
has tightness and popping in both knees.  He also noted that 
his knees seem to be weak in the morning.  He stated that his 
knees do not lock or have lack of endurance but tire more 
quickly than they should.  The veteran uses ice and Ben Gay 
for relief.  He has no history of using support or 
dislocating either knee.  He noted that he lost a week of 
work due to his knee in February 2006, which happens one to 
two times a year.  

Upon examination both knees are about alike, with the left 
knee slightly better than the right.  He has no antalgic 
gait.  He has 1 degree lack of extension in the right knee.  
The right knee has increased fluid.  The left knee extends to 
0 degrees.  The patellas are a bit sore laterally.  Crepitus 
of the right knee is louder than the left but without pain.  
The veteran was able to squat fully.  The lateral pivot shift 
test, McMurray, Anterior Drawer and collateral ligaments are 
strong in the right and left knees.

November 2006 X-ray reports of both knee show minimal early 
degenerative changes with no radiographic evidence of acute 
fracture or dislocation of either knee.  Soft tissue also 
appeared unremarkable.

A November 2006 outpatient treatment record noted that the 
veteran says that surgery in the military improved his knees 
dramatically and only recently has he been having trouble.  
The veteran complained of chronic discomfort in both knees, 
which he describes as a "stiffness" in both knees 
associated with mild swelling.  He reported taking Aleve and 
ibuprofen to relieve discomfort.

Upon examination, he had a normal gait.  His knees appeared 
normal with no effusion.  Ligaments were intact and very 
strong.  There was slight tenderness in the right lateral 
knee on tension of the lateral collateral ligament, and 
slight pain in the left infrapatellar area on anterior drawer 
test.  Both patellae were ballottable with slight discomfort.  
No significant effusion was present.  The physician stated 
that his impression was knee stiffness by history of the 
veteran.

Analysis

The veteran's knee disabilities are currently rated under 
Diagnostic Code 5260.  The evidence shows that Diagnostic 
Code 5003 for arthritis and painful motion would be a more 
appropriate code.

The greatest degree of limitation of motion of the veteran's 
right knee was noted at the June 2006 VA examination.  At 
that time, flexion of the right and left knee was to 133 
degrees without pain.  38 C.F.R. §§ 4.40, 4.45.  The evidence 
thus establishes that the veteran's right and left knee 
disability is manifested by noncompensable limitation of 
flexion.

The veteran was found to have extension limited to 1 degree 
in the right knee at the June 2006 VA examination.  And the 
left knee extended to 0 degrees.  A compensable rating for 
limitation of extension is warranted under Diagnostic Code 
5261 when extension is limited to 10 degrees and a 20 percent 
rating is appropriate for extension that is limited to 15 
degrees.  Hence, a separate 10 percent rating is not 
warranted under Diagnostic Code 5261 for limitation of 
extension. VAOPGCPREC 9-2004.

Since the November 2006 X-ray reports show degenerative 
changes in both knees, and noncompensable limitation of 
motion in both knees, the evidence is in favor of the grant 
of a 10 percent evaluations for chondromalacia in the right 
knee and a 10 percent evaluation for chondromalacia in the 
left knee.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.71a, 
Diagnostic Code 5003.

A claimant is generally presumed to be seeking the maximum 
benefit provided by law.  AB v. Nicholson, 6 Vet. App. 35 
(1993).  A claimant can, however, choose to limit his appeal 
to a lesser benefit.  Hamilton v. Brown, 4 Vet. App. 528, 544 
(1993).  In this case the veteran, through his 
representative, has consistently argued that his disability 
warranted two separate 10 percent ratings.  These arguments 
show an intent to limit the appeal to those benefits.  
Inasmuch as this decision has granted two separate 10 percent 
ratings, the veteran has been granted the full benefits 
sought.

II.  Service Connection for low back disability and bilateral 
hip disability

Legal Criteria

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999). Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post- 
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology. Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494- 
95 (lay person may provide eyewitness account of medical 
symptoms).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology." Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).

Service connection for bilateral knee disabilities became 
effective in June 2005.   The veteran contends that his 
current low back disability and bilateral hip disability are 
the result of his knee disabilities.  A disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310(a).  Secondary service connection may also be 
established for a nonservice-connected disability which is 
aggravated by a service connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

Service connection will be granted for disability that is the 
proximate result of a service connected disease or 
disability.  38 C.F.R. § 3.310(a).  The regulation also 
provides service connection in some cases for additional 
disability that results from the aggravation of a non-service 
connected disability by a service connected disease or 
disability.  38 C.F.R. § 3.310(b).  There is no contention or 
evidence in this case that the service connected disabilities 
aggravated the veteran's low back or bilateral hip 
disabilities.  



Analysis for low back disability

The veteran contends that his current back disability is the 
result of his knee disabilities.  Service treatment records 
show that he complained of low back pain for two weeks; 
however, the July 1990 examination showed a normal spine and 
the veteran did not report any low back pain.  

His post service medical records are also negative for low 
back pain until many years after discharge from service.  The 
only evidence of record showing a current low back disability 
is a November 2004 private chiropractor treatment report.  
The chiropractor diagnosed degenerative joint disease in his 
neck and lower back.  No X-ray was taken.  The notes state 
that plywood had hit the veteran in his head, which gave him 
whiplash in his neck.  The note does not indicate when the 
accident occurred but states that the veteran had been moving 
furniture in the last two and a half months.

To substantiate a secondary service connection claim there 
must be medical evidence to connect the asserted secondary 
condition to the service-connected disability.  Wallin v. 
West, 11 Vet. App. 509, 512 (1998); Velez v. West, 
10 Vet. App. 432 (1997); see Locher v. Brown, 
9 Vet. App. 535, 538-39 (1996).  Lay testimony that one 
condition is caused by a service-connected condition is 
insufficient to substantiate a claim.  Jones (Wayne) v. 
Brown, 7 Vet. App. 134, 136-37 (1994).

There is no competent evidence of a nexus between the 
veteran's current low back disability and his knee 
disabilities.  The only opinion linking the current 
disability to his knee disabilities is that of the veteran.  
As a lay person, he is not competent to provide an opinion 
concerning medical causation.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

There is also no competent evidence of a nexus between the 
veteran's current low back disability and his active duty.  
As noted above, there are no post service medical treatment 
records showing a back disability until many years after 
service and there have been no reports of a continuity of 
symptomatology.  Furthermore, there is no opinion linking the 
current disability to his military service.

The chiropractic treatment records indicate the possibility 
of degenerative joint disease or arthritis of his lower back. 
Arthritis is a chronic disease subject to presumptive service 
connection if found in service and at any time thereafter or 
demonstrated to a compensable degree in service.  38 U.S.C.A. 
§ 1112; 38 C.F.R. §§ 3.303, 3.307, 3.309.  The service 
treatment records contain no findings of arthritis and there 
is no other evidence demonstrating that disease. As just 
discussed there was no clinical evidence of any back 
disability for many years after service.  To be present as 
compensable disability arthritis would need to be shown on an 
X-ray.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2008).

Inasmuch as there is no X-ray evidence of arthritis in the 
year following service, it was not demonstrated to a 
compensable degree during the presumptive period.

In fact, there is no X-ray evidence showing that the veteran 
has current degenerative joint disease of his lower back.

In sum, the weight of the evidence is against a link between 
the current low back disability and his knee disabilities or 
a disease or injury in service.

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the claim, and it is therefore, 
denied.  38 U.S.C.A. § 5107(b) (West 2002).

Analysis for bilateral hip disability

The veteran contends that his current knee disabilities have 
caused his bilateral hip disability.  The veteran's service 
treatment records show that he complained of hip pain in 
August 1988.  The July 1990 examination shows the spine and 
other musculoskeletal areas to be normal.  His post service 
medical records are negative for a bilateral hip disability.  

The Board has considered the veteran's statements that he has 
a bilateral hip disability. While the veteran is competent to 
report current symptomatology, as a layperson, he is not 
competent to offer opinions on medical diagnosis.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 482 (1992).

As the evidence fails to show a current disability, an 
essential element of the claim is missing, and the claim must 
be denied.  See Coburn v. Nicholson, 19 Vet App 427 (2006) 
(failure to establish any of the necessary elements of a 
claim will result in the claim being denied).

Because the preponderance of the evidence is against the 
claim, there is no reasonable doubt to resolve in the 
veteran's favor.  38 U.S.C.A. § 5107(b) (West 2002); Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Entitlement to 10 percent rating for chondromalacia of the 
left knee is granted, effective June 2, 2005.

Entitlement to 10 percent rating for chondromalacia of the 
right knee is granted, effective June 2, 2005.

Entitlement to service connection for low back disability, to 
include as due to knee disabilities, is denied.

Entitlement to service connection for bilateral hip 
disability, to include as due to knee disabilities, is 
denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


